Case 5:16-cr-20322-JEL-RSW ECF No. 66-2, PageID.1328 Filed 08/27/20 Page 1 of 8




                                 AFFIDAVIT


The State of Michigan                )
                                     ) S.S.
County of Genessee                   )

      I, Katie Lin Brasher-Beaudry of Linden, Michigan, do hereby swear and

affirm as follows:

      1. My name is Katie Lin Brasher-Beaudry, and I am an epidemiologist. I

         earned my Master of Public Health degree from The College of Human

         Medicine at Michigan State University, where I completed studies in

         epidemiology,   communicable       disease   transmission   and   infection

         prevention. I hold a Bachelor of Science degree in microbiology from

         Michigan State University, as well. My work history includes being a

         consultant in infection prevention and epidemiology and working as a

         consultant in healthcare analytics. In my current capacity, as a Clinical

         Infection Preventionist at Beaumont Health, I conduct surveillance of

         healthcare acquired infections and track infections to their source using

         clinical data. My prior role, as a Clinical Infection Preventionist at

         Beaumont Hospital Royal Oak, required me to consult in treatment and

         follow-up of personnel and patients/visitors exposed to communicable

         diseases and conduct epidemiological investigations of outbreaks to

                                        1
Case 5:16-cr-20322-JEL-RSW ECF No. 66-2, PageID.1329 Filed 08/27/20 Page 2 of 8




         identify causal associations. The education and training I have received in

         epidemiology, has required me to analyze data and then consult with

         hospital departments, physicians and other medical staff on best practices

         for preventing and controlling the spread of infectious diseases based on

         risk and severity of illness. My work experience has enabled me to become

         a well-rounded consultant in the epidemiology and infection prevention

         field.

      2. COVID-19 is a completely new infection in people and has not been

         studied for very long. There is a lot we do not understand about this virus.

         One thing that we are eager to know more about is our immunity to it. No

         one had immunity when the pandemic began. Learning about our

         immunity to the virus will take time, but it is the key to resuming life as

         we knew it pre-pandemic. Developing immunity requires the adaptive

         immune response part of our immune system to learn about this novel

         coronavirus and remember it. This part of our body’s defense system

         includes cells that produce targeted antibodies that can stick to the virus to

         stop it and T cells that can attack just the cells infected with the virus, called

         the cellular response. This learning process takes time. If the adaptive

         immune response is powerful enough, then it could leave a memory of the

         infection that will provide protection in the future. It is unknown right now


                                            2
Case 5:16-cr-20322-JEL-RSW ECF No. 66-2, PageID.1330 Filed 08/27/20 Page 3 of 8




         if the immune system will remember the new coronavirus and it has not

         been around long enough to know how long immunity lasts.


      3. Even if someone tests positive for antibodies to the virus, this does not

         guarantee immunity. While it would be very useful to use the antibody test

         as a pass for people to go back into public and go back to work, it’s not

         that simple. Nearly every infected person who has recovered from COVID-

         19 will test positive for antibodies but they differ. Neutralizing antibodies

         are the ones that we want. They are the ones that will defend a cell from

         COVID-19 by neutralizing any effect it has biologically. Neutralisation

         renders the particle no longer infectious or pathogenic. A study of 175

         recovered patients in China showed 30% had very low levels of these

         neutralizing antibodies. Another issue is that just because you might be

         protected by your antibodies, it doesn't mean you cannot still have the virus

         and pass it onto others. The duration of immunity, whether by infection or

         immunization will tell us how likely we are able to stop the virus from

         spreading and how deadly it is. https://www.bbc.com/news/health-

         52446965.




                                         3
Case 5:16-cr-20322-JEL-RSW ECF No. 66-2, PageID.1331 Filed 08/27/20 Page 4 of 8




      4. The Centers for Disease Control and Prevention recently updated its

         isolation guidance based on the latest science about COVID-19 showing

         that people can continue to test positive for up to 3 months after diagnosis

         and not be infectious to others. Many media reports suggest that this

         means a person is immune to reinfection with SARS-CoV-2, the virus that

         causes COVID-19, in the 3 months following infection. This is not

         necessarily true. The latest data simply suggests that retesting someone in

         the 3 months following initial infection is not necessary unless that person

         is exhibiting the symptoms of COVID-19 and the symptoms cannot be

         associated with another illness. People with COVID-19 should be isolated

         for at least 10 days after symptom onset and until 24 hours after their fever

         subsides        without        the       use        of       fever-reducing

         medications.https://www.cdc.gov/media/releases/2020/s0814-updated-

         isolation-guidance.html

      5. On Monday, August 24, 2020 a pre-print study from the University of

         Hong Kong was released indicating that a 33-year old man living in Hong

         Kong had COVID-19 twice this year. The study has been accepted for

         publication in the journal Clinical Infectious Diseases. The man was

         symptomatic the first time but had no obvious symptoms the second time.

         The second case of COVID-19 occurred 142 days after the first, which is


                                         4
Case 5:16-cr-20322-JEL-RSW ECF No. 66-2, PageID.1332 Filed 08/27/20 Page 5 of 8




         approximately 4.5 months later. This is the first patient that has been

         known to be infected twice. This proves that the patient’s immunity from

         the initial infection was short lived.

      6. For the study, researchers at the university and various hospitals in Hong

         Kong analyzed specimens collected from the patient 10 days after his

         symptoms emerged in the first episode and then one day after

         hospitalization for the second episode. Genetic analysis suggested that the

         first infection was from a strain of the coronavirus most closely related to

         strains from the United States or England, and the second infection was

         most closely related to strains from Switzerland and England.

      7. Akiko Iwasaki, of the Yale School of Medicine who was not involved in

         the study, wrote in a Twitter post on Monday that since reinfection can

         occur, herd immunity by natural infection is unlikely to eliminate the novel

         coronavirus. "The only safe and effective way to achieve herd immunity is

         through vaccination," Iwasaki tweeted. "Lastly, while this is a good

         example of how primary infection can prevent disease from subsequent

         infection, more studies are needed to understand the range of outcomes

         from        reinfection.https://www.cnn.com/2020/08/24/health/covid-19-

         reinfection-hong-kong-study/index.html.




                                           5
Case 5:16-cr-20322-JEL-RSW ECF No. 66-2, PageID.1333 Filed 08/27/20 Page 6 of 8




      8. Based on this new finding that reinfection can occur a short period of time

         after the initial infection, we now understand that immunity to COVID-19

         is short lived. This is important to document, but we will need to see a lot

         more cases of reinfection to understand how immunity varies. Just because

         someone is asymptomatic during the second infection, does not mean that

         they cannot pass it onto others. Some people may experience symptoms

         during a second infection. We also don’t know if those who are older or

         who have underlying health conditions, such as obesity, hypertension and

         asthma are more likely to experience symptoms again if re-infected. People

         with underlying health conditions have weakened immune systems, so

         there is concern about how well their bodies will defend a second infection.

         Until more cases of reinfection are studied, we cannot draw any

         conclusions aside from immunity does not last long in some people.

      9. One of the most important lessons from the reinfection of the Hong Kong

         man is that herd immunity by natural infection is likely not the answer to

         eliminating COVID-19. Vaccination is going to be the key to preventing

         spread of this coronavirus. Until vaccination is a possibility, people who

         have had COVID-19 and recovered, will need to continue taking

         precautions such as social distancing and wearing a mask.




                                         6
Case 5:16-cr-20322-JEL-RSW ECF No. 66-2, PageID.1334 Filed 08/27/20 Page 7 of 8




      10. If I were acting as a consultant for any jail or prison during this pandemic,

         I would advise for every preventative measure to be taken, including

         depopulating the jails and prisons as much as possible. According to the

         CDC, there are many opportunities for COVID-19 to be introduced into a

         correctional or detention facility, including daily staff ingress and egress;

         transfer of incarcerated/detained persons between facilities and systems, to

         court appearances, and to outside medical visits; and visits from family,

         legal representatives, and other community members. Some settings,

         particularly jails and detention centers, have high turnover, admitting new

         entrants daily who may have been exposed to COVID-19 in the

         surrounding           community            or          other         regions.

         https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

         detention/guidance-correctional-detention.html In addition, it is nearly

         impossible to practice proper social distancing, provide adequate PPE,

         disinfect the environment adequately, and ensure proper hand hygiene in

         jails and prisons. For these reasons, jails and prisons are the perfect

         environment for a virus like COVID-19 to spread like wildfire.


SO SWORN:                                     /s/ Katie Lin Brasher-Beaudry
                                              KATIE LIN BRASHER-BEAUDRY




                                          7
Case 5:16-cr-20322-JEL-RSW ECF No. 66-2, PageID.1335 Filed 08/27/20 Page 8 of 8




Kimberly W. Stout
KIMBERLY W. STOUT
Subscribed and sworn to
Before me, on the 27th day
Of August, 2020:
NOTARY PUBLIC acting in Genesee County

My commission expires: Jan 28, 2022




                                       8
